DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-40 (RENUMBERED AS CLAIMS 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 21-40 are allowed in light of the pending claims, disclosure and in light of the prior art made of record.  The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.  The closest prior art references as indicated on the 892-form fails to discloses the following claim limitation in combination with the other limitations of the independent claim:
 	retrieving, by the infographic presentation system server and from the data store, the common persona's set of data elements using the set of data element identifiers COMBINED WITH selecting, by the infographic presentation system server, one of the different templates specifying different infographic presentation layouts in accordance with one of the first and second infographic definitions identified in the infographic presentation request COMBINED WITH generating, by the infographic presentation system server, an infographic presentation populated with a number of data elements from the common persona's set of data 2U.S. Appl. Serial No. 16/798,758Docket No.: 085804.624257 Amendment And Response elements in accordance with the selected template's infographic presentation layout COMBINED WITH and causing, by the infographic presentation system server, the infographic presentation to be rendered at the client computing device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 is being considered by the examiner.  A signed IDS is hereby attached.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090079735 discloses rendering is the infographic method that consists of animating a multimedia scene.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 18, 2022